Citation Nr: 1019777	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure or as secondary to diabetes mellitus.

3.  Entitlement to service connection for a bilateral foot 
disability (claimed as partial right foot amputation and 
amputation of the second toe on the left foot), to include as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs AGO


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision in which the RO, upon 
reconsideration of a June 2004 rating decision, continued the 
denial of the Veteran's claims for service connection for 
diabetes mellitus, peripheral neuropathy, and a bilateral 
foot disability, to include as due to herbicide exposure.  In 
January 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in July 
2005, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 
2005.

In March 2006, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of that hearing is of record.

In June 2007, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for further action, to include additional development 
of the evidence.  After completing the requested development, 
the AMC continued to deny each claim (as reflected in a March 
2010 supplemental SOC (SSOC)) and returned the matters to the 
Board for further appellate consideration.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim have been accomplished.

2.  As the Veteran served in Thailand, and is not shown to 
have had service in Vietnam during the Vietnam era, he is not 
entitled to a presumption of exposure to herbicides(to 
include Agent Orange), and there is no evidence of actual 
exposure to herbicides during service.

3.  Diabetes mellitus was first diagnosed several years after 
service, and there is no competent, probative medical 
evidence or opinion establishing a relationship between 
current diabetes mellitus and military service.

4.  Neuropathy affecting at least one lower extremity was 
first diagnosed several years after service, and there is no 
competent, probative evidence or opinion establishing a 
relationship between current neuropathy and military service.

5.  A bilateral foot disability was first diagnosed several 
years after service, and there is no persuasive medical 
evidence or opinion establishing a relationship between 
current bilateral foot disability and military service.

6.  As service connection for diabetes mellitus has not been 
established, there is no legal basis for a grant of service 
connection for a bilateral foot disability or peripheral 
neuropathy, on a secondary basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for peripheral 
neuropathy, to include as due to herbicide exposure or 
secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

3.  The criteria for service connection for a bilateral foot 
disability, to include as secondary to diabetes mellitus, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a January 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for diabetes mellitus, a bilateral foot 
disability, and peripheral neuropathy, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to each claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  In a June 2007 post-rating letter, 
the AMC provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  After issuance of the June 2007 
letter, and opportunity for the Veteran to respond, the March 
2010 SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, service personnel records, and private 
treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
March 2006 hearing, along with various statements submitted 
by the Veteran and his representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record is warranted. The Board acknowledges that 
the Veteran was not scheduled for a VA examination to 
evaluate his claimed disabilities.  The Board emphasizes, 
however, that the claims are for service connection.  In this 
case, there is no medical evidence whatsoever to support each 
claim, particularly on the matters of whether the Veteran's 
current diabetes mellitus, bilateral foot disability, and 
peripheral neuropathy disabilities had their onset in 
service, as alleged.  As the current record does not reflect 
even a prima facie claim for service connection for each 
claimed disability, VA has no obligation to obtain any 
medical opinion commenting upon the etiology of each claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In connection with the claims for service connection for 
diabetes mellitus and peripheral neuropathy of the lower 
extremities, the RO has considered  the Veteran's possible 
exposure to herbicides in service.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) or, alternatively, a veteran without Vietnam 
service with competent evidence of herbicide exposure, who 
develops one of the aforementioned conditions.  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically been determined that a presumption of 
service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996). 

A.  Diabetes Mellitus

The evidence of record clearly establishes that the Veteran 
has current diabetes mellitus as reflected, for example, in 
an October 2001 private treatment record showing a diagnosis 
of diabetes mellitus, type II, in existence for 10 years.  
However, considering the pertinent evidence of record in 
light above-noted legal authority, the Board finds that the 
record presents no basis to award service connection for 
diabetes mellitus on a direct or presumptive basis, to 
include as due to herbicide exposure.

In his January 2003 claim for service connection, the Veteran 
asserted that his diabetes mellitus is due to Agent Orange 
exposure during service.  He reported that he served in 
Thailand from January 1972 to December 1972.  During the June 
2007 Board hearing, the Veteran alleged that he served on 
temporary duty assignments (TDYs) in Vietnam at least 12 
times, involving resupply missions to Saigon and DaNang.

A review of the Veteran's Air Force service medical and 
personnel records reveal that, in September 1971, he was 
considered qualified for an overseas duty station in Thailand 
with his reporting date to be in January 1972.  An AF Form 
910 reflects that the Veteran was stationed with the 56th 
Combat Support Group in Nakhon Phanom Royal Thai Air Force 
Base, Thailand, until December 1972.

The Veteran's DD Form 214 confirms foreign service of 11 
months and nine days.  The awards listed on the Veteran's DD 
Form 214 include the Vietnam Service Medal, Republic of 
Vietnam Campaign Medal, and Air Force Good Conduct Medal.  
The Board notes that the Vietnam Service Medal was awarded to 
personnel who served between July 1965 and March 1973 in 
Vietnam, Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  U.S. Department of Defense Manual of 
Military Decorations and Awards at C6.6.  Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel who served in South Vietnam or who served outside 
of the geographical limits of Vietnam and contributed direct 
combat support to the forces in Vietnam.  Id. at C7.5.1.6.  
As such, neither of these awards demonstrates service in 
Vietnam. 

In February 2004, the National Personnel Records Center 
furnished all of the Veteran's available service personnel 
records.  These service department records reflect that the 
Veteran was provided with orders to be the noncommissioned 
officer in charge (NCOIC) of the gymnasium and athletic 
program at Nakhon Phanom Royal Thai Air Force Base in 
Thailand from December 1971 through December 1972.  His 
duties included directing the intramural athletic program, 
maintaining records on athletics and the usage of facilities, 
preparing budgets, insuring timely ordering of equipment and 
supplies, training officials, directing sports instruction, 
and supervising subordinates and local nationals.  
Significantly, the Veteran's service personnel records 
furnished by the NPRC make no mention of temporary duty to 
Vietnam, or any participation in operations in Vietnam.  The 
only foreign service reflected in these records is service in 
Thailand from January 1972 through December 1972.

On remand, the AMC was instructed to contact various federal 
entities to obtain all records of the Veteran's assignments, 
all travel orders, pay stubs, travel vouchers, and TDY 
orders, as available.  A search of the Veteran's unit's 
records revealed that morning reports were not created for 
the Air Force after June 1966.  A request to the U.S. Army 
and Joint Services Records Research Center (JSRRC) revealed 
that available unit histories for the 56th Combat Support 
Group did not mention the departure or arrival of individual 
unit members or document any individual's TDY status.  The 
JSRRC noted that this type of information would be maintained 
in the Veteran's personnel file.  The AMC also contacted the 
Air Force Historical Research Agency, which reviewed the 
official histories of the 56th Combat Support Group for the 
year of 1972.  No mention of the Veteran was found, and there 
was no indication that any personnel from the Veteran's unit 
was sent out of Thailand for any reason.  The Air Force 
Historical Research Agency also reviewed all 56th Services 
Squadron histories in the hope that a mention of service 
outside Thailand was made, but again, no findings of any 
travel to Vietnam or any mention of the Veteran were found.

Moreover, the conclusion that the Veteran did not serve in 
the Republic of Vietnam during the Vietnam era is bolstered 
by his performance report for the period from December 1971 
to December 1972, which, while describing the Veteran's 
duties, makes no mention of temporary duty to Vietnam, and 
indicates only that duty was performed in Thailand.  The 
Veteran's achievements were described in detail, and they 
consisted only of development and support of the intramural 
sport programs within Thailand.  Notably, the reviewer 
specifically indicated that the Veteran had a sports program 
running "all [of] the time," with a participation figure of 
approximately 10,000 personnel per month.  There is no 
indication that the Veteran was removed from this job for one 
or two days per month to assist with supply missions into 
Vietnam.

While the Veteran is competent to report his monthly TDY to 
Vietnam from Thailand, it is the Board's responsibility to 
assess the credibility and probative value of the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1992).  In this 
case, the Board finds that the Veteran's reports of taking 
monthly trips to Vietnam are internally inconsistent with 
other evidence of record, and thus, assigns them little, if 
any, probative weight.  The Board finds the Veteran's 
personnel records, especially his orders and performance 
report documenting his duties during his deployment, to be 
strong probative evidence that the Veteran only performed 
duties within Thailand.  There is simply no indication that 
the Veteran was removed from his usual duties as the NCOIC of 
the gymnasium and athletic program to perform monthly supply 
missions in Vietnam.  Further, research on the Veteran's 
assigned unit revealed no evidence of any such duties outside 
Thailand.  Based on the foregoing, the Board affords more 
probative evidence to the Veteran's personnel records and the 
history of his unit that indicate no service outside 
Thailand.

During his March 2006 Board hearing, the Veteran also 
asserted that the Royal Thai Air Force Base in Nakhon Phanom, 
Thailand was sprayed with Agent Orange, and he was exposed to 
herbicides.  Despite this claim, there is no actual evidence 
of in-service exposure to herbicides.  In this regard, the 
Board notes that the Veteran's personnel records are silent 
for any exposure.  The Veteran also testified during the 
Board hearing that he believed that he was exposed to 
herbicides based on his observation of absence of foliage 
near the Nakhon Phanom Royal Thai Air Force Base.  The 
Veteran, however, did not personally witness any spraying of 
any herbicides.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against a finding that the Veteran served in-
country in Vietnam.; thus, he is not entitled to a 
presumption of herbicide exposure.  Notwithstanding the 
presumption, service connection for a disability claimed as 
due to exposure to Agent Orange may be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.  Here, however, the record does 
not support a finding that the Veteran was actually exposed 
to herbicides, to include Agent Orange, in Thailand.  

Accordingly, the Veteran is not entitled to presumptive 
service connection for diabetes mellitus on the basis of 
alleged  herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 
C.F.R. §§ 3.307, 3.309.

The Board further finds that the record does not otherwise 
provide a basis to award service connection for diabetes 
mellitus.  The Veteran's service treatment records are devoid 
of any notation as to any complaints, findings, or a 
diagnosis of diabetes mellitus.  Moreover, the Veteran's 
endocrine system was assessed as normal on August 1975 
separation examination.  During his March 2006 hearing, the 
Veteran testified hearing that his diabetes mellitus did not 
occur during military service or shortly after discharge.  
Hence, diabetes mellitus was not shown in service, or within 
a year after service, and the Veteran does not contend 
otherwise.  

Rather, the Veteran has asserted, and the medical evidence 
reflects, that he was first diagnosed with diabetes mellitus 
in 1991. As such, he also is not entitled to presumptive 
service for diabetes mellitus as chronic disease manifested 
to a compensable degree within the first post-service year.  
See 38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309  The Board also points out that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

Further, there is no persuasive evidence or opinion that 
there exists a medical nexus between diabetes mellitus and 
any incident of service.  None of the VA or private treatment 
records reflecting a diagnosis of this disorder includes any 
comment or opinion even suggesting a medical nexus between 
diabetes mellitus and the Veteran's military service.  
Significantly, neither the Veteran nor his representative has 
presented or identified any such medical evidence or opinion.

B.  Peripheral neuropathy of the lower extremities

The evidence of record establishes that the Veteran has a 
current neuropathy disability, as reflected, for example, in 
a June 2003 private treatment record indicating that the 
Veteran's right forefoot discomfort was related to a 
neuropathic origin.  However, considering the pertinent 
evidence of record in light of the governing legal authority, 
the Board finds that the record presents no basis to award 
service connection for any current neuropathy affecting one 
or both lower extremities.  

While, as indicated above, certain diseases are subject to 
presumptive service connection based on herbicide exposure, 
here, the Veteran has not been diagnosed with acute or 
subacute peripheral neuropathy; and the evidence does not 
establish either presumptive or actual herbicide exposure.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  The 
record also fails to establish that current  neuropathy is 
otherwise medically related to service.

The Veteran's service treatment records are devoid of any 
notation as to any complaints, findings, or a diagnosis of 
any neuropathy.  Moreover, the Veteran's neurological system 
was assessed as normal on August 1975 separation examination.  
The Veteran testified during his March 2006 hearing that his 
neuropathy did not occur during military service or shortly 
after discharge.  Hence, neuropathy was not shown in service, 
and the Veteran does not contend otherwise.

Rather, the medical evidence reflects that the Veteran was 
first diagnosed with neuropathic findings in June 2003.  The 
Board again notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson, 230 F.3d 
at 1333; Shaw, 3 Vet. App. 365.  

Further, there is no persuasive evidence or opinion that 
there exists a medical nexus between any current neuropathy 
and any incident of service.  None of the VA or private 
treatment records reflecting a diagnosis of this disorder 
includes any comment or opinion even suggesting a medical 
nexus between neuropathy and the Veteran's military service.  
Significantly, neither the Veteran nor his representative has 
presented or identified any such medical evidence or opinion.

C.  Bilateral foot disability

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a bilateral foot disability must be denied. 

The evidence of record clearly establishes that the Veteran 
has a current bilateral foot disability, as reflected, for 
example, in private treatment records from December 1994 
through November 2003, documenting several surgeries for 
foot-related disabilities.  The record, however, fails to 
establish that a current bilateral foot disability is 
medically related to service.

The Veteran's service treatment records are devoid of any 
notation as to any complaints, findings, or a diagnosis of a 
bilateral foot disability.  Moreover, the Veteran's feet were 
assessed as normal on August 1975 separation examination.  
The Veteran testified during his March 2006 hearing that his 
bilateral foot disability did not occur during military 
service or shortly after discharge.  Hence, a bilateral foot 
disability was not shown in service, and the Veteran does not 
contend otherwise.

Rather, the Veteran has asserted, and the medical evidence 
reflects, that he was first diagnosed with a bilateral foot 
disability in 1991.  Once again, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson, 
230 F.3d at 1333; Shaw, 3 Vet. App. 365.

Further, there is no persuasive evidence of a nexus between a 
bilateral foot disability and any incident of service.  None 
of the VA or private treatment records reflecting a diagnosis 
of this disorder includes any comment or opinion even 
suggesting a medical nexus between a bilateral foot 
disability and the Veteran's military service.  
Significantly, neither the Veteran nor his representative has 
presented or identified any such medical evidence or opinion.

D.  All claims

As indicated above, in addition to the medical evidence, in 
considering whether an award of service connection, on a 
presumptive or direct basis, is warranted for each disability 
noted, the Board has considered the Veteran's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the 
claims.  To whatever extent the Veteran and his 
representative attempt to support the claims on the basis of 
assertions, alone, such evidence must fail.  As indicated 
above, each claim turns on the question of medical 
relationship between current disability and service-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on such a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection, on a presumptive or direct basis, for diabetes 
mellitus, peripheral neuropathy, or bilateral foot 
disability.  As no competent, probative evidence supports any 
such award, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b);38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

III.  Secondary service connection

In seeking service connection for claimed peripheral 
neuropathy of the lower extremities and a bilateral foot 
disability, the Veteran has asserted, alternatively, that 
these disabilities are secondary to his diabetes mellitus.

Under 38 C.F.R. § 3.310(a) (2009), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
[Parenthetically, the Board notes that, effective October 10, 
2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on 
an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  However, given the basis of the denial as noted 
below, any further discussion of the amendment is 
unnecessary.]

Here, in view of the Board's decision denying service 
connection for diabetes mellitus, as noted above, there is no 
legal basis for granting service connection for peripheral 
neuropathy or a bilateral foot disability on a secondary 
basis.  Where, as here, service connection for the primary 
disability has been denied, the Veteran cannot establish 
entitlement to service connection, pursuant to 38 C.F.R. § 
3.310(a), for a secondary condition.  Any claim for such an 
award is without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the lower 
extremities, to include as due to herbicide exposure or as 
secondary to diabetes mellitus, is denied.

Service connection for a bilateral foot disability (claimed 
as partial right foot amputation of the second toe on the 
left foot), to include as secondary to diabetes mellitus, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


